NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2o1o_3os3
LEONCIO F. DANA,
Petitioner,
V.
oFFicE or r->ERsoNNEL iviANAcEiviENr,
Respondent_
Petition for review of the N|erit 83/stems Proteotion Board in case no.
SF0831090902-i-1.
ON MOT|0N
0 R D E R
Upon consideration of the petitioner's motion to withdraw the petition for review
and motion to proceed in forma pauperis,
|T |S ORDERED TI-|AT:
(1) The motion to withdraw the petition is granted The petition is dismissed.
(2) The motion for leave to proceed in forma pauperis is moot.
(2) Each side sha|i bear its own costs.
FOR THE COURT
APR 1 -5 mm /slJan HorbaIy
j Date Jan Horba|y j
C1erk
cc: Leoncio F.-Dana u ?pgmm
Christopher L. Krafchek, Esq_ C'RCU'T
321 APR 1 6 2010
issues As A ivlANoATE: APR 1 6 2010 cr
.|AN HORBALY
CLERK